                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 AWP, INC., an Ohio Corporation,                   )
                                                   )
                                                   )
                Plaintiffs,                        )
                                                   )
 v.
                                                   )
 SOUTHEASTERN TRAFFIC SUPPLY,                      )
 LLC, BRIAN SINAR, AUGUSTO                         )        Cause No. 8:19-cv-01516-MSS-JSS
 SIKAFFY, DANIEL JEZIORKOWSKI,                     )
 TIMOTHY DAVENPORT, ROSS                           )
 SMITH and JOHN DOES 1 THROUGH                     )
 10.                                               )
                                                   )
                Defendant.                         )




            MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANT
                          TIMOTHY DAVENPORT

       Plaintiff AWP, Inc., (“AWP”) through counsel and pursuant to Federal Rule of Civil

Procedure 55(b) and Local Rule 1.07(b), hereby moves for entry of default judgment against

Defendant Timothy Davenport (“Davenport”). In support of said motion, plaintiff shows as

follows:

       1.     On August 26, 2019 the Clerk entered default against Davenport (Doc. 29).

       2.     Local Rule 107(b) provides, in relevant part:

              When service of process has been effected but no appearance or
              response is made within the time and manner provided by Rule
              12, the party effecting service shall promptly apply to the
              Clerk for entry of default pursuant to [F.R.Civ.P. 55(a)], and shall
              then proceed without delay to apply for a judgment pursuant to
              [F.R.Civ.P. 55(b)].




                                                   1
                                 GORDON & REES SCULLY MANSUKHANI
                           100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
       3.      Federal Rule of Civil Procedure 55(b) provides that where the default judgment

being sought is not for a sum certain, the party seeking the judgment must apply to the Court,

not the Clerk. Rule 55(b) further provides that the Court may conduct hearings if it needs to

determine the amount of damages.

       4.      Because Local Rule 107(b) directs AWP to apply for a default judgment without

delay after entry of default, AWP is filing this Motion now.

       5.      AWP is generally aware of the amount of business loss that it has suffered

because of Defendants’ collective conduct. AWP, however, lacks information it can use to

determine which of its business losses were caused by Davenport’s wrongful conduct as

opposed to the wrongful conduct of the other Defendants. AWP needs that information in order

to calculate damages attributable to Davenport, and that information is possessed by STS and

the other Defendants.

       6.      Because Davenport has not appeared, AWP has been unable to obtain any

information from him. AWP also has been unable to obtain information from the other

Defendants at this early stage in the litigation because they answered only recently. Indeed, the

appearing parties’ deadline to meet and prepare their Case Management Report does not run

until September 23, 2019, and the appearing parties’ attorneys are scheduled to meet for that

purpose on September 18, 2019. Under Local Rule 3.05(c)(2)(B), of course, AWP is prohibited

from conducting any discovery until that meeting occurs.

       7.      Because Local Rule 107(b) imposes on AWP an obligation to file this motion

promptly after entry of default against Davenport, and because a hearing will be needed to

determine damages, and because AWP needs discovery before it can determine the damages



                                                    2
                                  GORDON & REES SCULLY MANSUKHANI
                            100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
caused by Davenport as opposed to the other Defendants, AWP respectfully requests that the

Court schedule a hearing on this default judgment motion for a date after discovery closes.

       WHEREFORE, AWP respectfully requests that the Court enter default judgment

against Davenport in an amount to be determined at a hearing to be conducted following the

close of discovery.

       Respectfully submitted this 9th day of September, 2019.

                                                     s/ Jacqueline M. De Leon              l
                                                     Robin Taylor Symons, Esq,
                                                     Florida Bar No. 356832
                                                     Rsymons@gordonrees.com
                                                     Jacqueline M. De Leon, Esq.
                                                     Florida Bar No. 115576
                                                     Jmdeleon@gordonrees.com
                                                     GORDON & REES
                                                     SCULLY MANSUKHANI
                                                     100 SE Second Street, Suite 3900
                                                     Miami, Florida 33131
                                                     Tel: 305-428-5330 Fax: 877-644-6209
                                                     -and-
                                                     Jack. M. Strauch, admitted Pro Hac Vice
                                                     jstrauch@sgandm.com
                                                     R. Austin Oyler, admitted Pro Hac Vice
                                                     aoyler@sgandm.com
                                                     Strauch Green & Mistretta, P.C.
                                                     154 Dornach Way
                                                     Bermuda Run, NC 27006
                                                     Tel: 336-837-1061 Fax: 336-725-8867
                                                     Counsel for Plaintiff AWP, Inc.




                                                   3
                                 GORDON & REES SCULLY MANSUKHANI
                           100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
                                                  CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that on September 9, 2019, the foregoing document was filed
                  with the Clerk of Court by using the CM/ECF system, that will serve a true and correct copy
                  by electronic notice on all counsel or parties of record listed on the Service List below.

                                                                        s/ Jacqueline M. De Leon
                                                                        Jacqueline M. De Leon, Esq.
                  Service List

                  Carlotta J. Roos
                  Morgan, Lewis & Bockius LLP
                  200 South Biscayne Boulevard, Ste. 5300
                  Miami, FL 33131-2339
                  croos@morganlewis.com
                  Counsel for Defendants Southeastern Traffic Supply, LLC
                  Brian Sinar, Augusto Sikaffy, Daniel Jeziorkowski, Ross
                  Smith

                  Timothy Davenport
                  5400 Coraci Blvd.
                  Unit 5204
                  Port Orange, FL 32128
                  Tdavenport24@gmail.com




1191086/47051114v.1                                                   4
                                                    GORDON & REES SCULLY MANSUKHANI
                                              100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
